Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to election filed on 06-10-2022.  Applicant by elects Group I (claims 1-8) for prosecution with traverse and claims 1-2 have been amended and claims 9-18 have been withdrawn. Claims 1-8 are pending.   

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,617,333. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/819,746) claim limitations are broader than claims 1-19 of U.S. Patent No. 10,652,654 as shown in the table below.
    Instant   Application No. 16/819,746
                       US PAT. 10,617,333
 1. (Currently Amended) An over-the-ear hearing assessment device, comprising: an ear cup defining an interior volume and configured to be positioned at least partially over an ear of a user, the ear cup including a shell, a cushion and an acoustic port extending through the cushion, from an exterior to the interior volume of the ear cup; wherein the acoustic port comprises a first mating feature sealingly  engagable with a detatchable microphone, fluidically couple the microphone to the interior volume through the first mating feature.
 1. An over-the-ear hearing assessment device, comprising: an ear cup defining an interior volume and configured to be positioned at least partially over an ear of a user, the ear cup including a shell, a cushion and an acoustic port extending through the cushion, from an exterior to the interior volume of the ear cup; wherein the acoustic port comprises a first mating feature sealingly engagable with a microphone, wherein the microphone is configured to receive a sound level within the interior volume.



     
Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
8.          Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Von Dach et al. (US 2008/0011084) in view of Rasmussen (US 2015/0003623).  
    Consider Claim 1, Von Dach teaches an over-the-ear hearing assessment device(see fig. 1), comprising: an ear cup(see fig. 1(26), fig.3) defining an interior volume(see fig. 3(42)) and configured to be positioned at least partially over an ear of a user, the ear cup including a shell(see fig.1( 26), fig. 3(40)), a cushion(see fig. 1(no shown)) and an acoustic port(see fig. 3(50, 12)) extending through the cushion, from an exterior to the interior volume of the ear cup(see fig. 3(see fig. 3(42)); wherein the acoustic port comprises a first mating feature(see fig. 3(34, 36)) sealingly  engagable with a detatchable microphone(see fig. 3(40)), fluidically couple the microphone to the interior volume through the first mating feature(see figs. 1, 3-5 and paragraphs[0024]-[0032]); but Von Dach does not explicitly teaches a cushion.
   However, Rasmussen teaches a cushion (see fig. 1(9)) and an acoustic port(see fig. 1(11)) extending through the cushion, from an exterior to the interior volume of the ear cup(see figs. 1-5 and paragraphs [0063]-[0075]). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Rasmussen  into the teaching of Von Dach to provide Noise cancelling headsets and a method of improving audio sensitivity for a headset are disclosed. The headset comprises a speaker, a microphone unit comprising at least a first and a second microphone for picking up incoming sound and generating a first audio signal generated at least partly from the at least first microphone and a second audio signal being at least partly generated from the at least second microphone, a signal processor being configured to receive and analyse the first audio signal and the second audio signal to determine one or more equalization filter coefficients, an equalization filter configured to receive the second audio signal and the one or more equalization coefficients, and to equalize the second audio signal according to the determined one or more equalization filter coefficients to provide an output audio signal, wherein the one or more equalization filter coefficient are determined so as to approximate a power spectrum of the output audio signal to a power spectrum of the first audio signal.
      Consider claims 2-4, Von Dach as modified by Rasmussen teaches the device wherein the acoustic port includes self- sealing feature (see figs. 1, 3-5 and paragraphs[0024]-[0032]); and the device wherein the acoustic port comprises a tube extending through the ear cup(see figs. 1, 3-5 and paragraphs[0024]-[0032]); and the device wherein the tube comprises a distal end proximate the interior volume of the ear cup, and the tube extends a distance (d) into the interior volume(see figs. 1, 3-5 and paragraphs[0024]-[0032]).
    Consider claims 5 and 6, Von Dach as modified by Rasmussen teaches the device herein the cushion is removably attachable to the shell(see figs. 1, 3-5 and paragraphs[0024]-[0032] and discussion above claim 1); and the device wherein the microphone is a first microphone, wherein the microphone includes a second complementary mating feature, and the microphone and the acoustic port are attachable at the first and second complementary mating features(see figs. 1, 3-5 and paragraphs[0024]-[0032]) 
     Consider claims 7 and 8, Von Dach as modified by Rasmussen teaches the device further comprising a second microphone configured to detect an exterior sound level (see figs. 1, 3-5 and paragraphs[0024]-[0032]); and the device wherein the first and second microphones share a common housing(see figs. 1, 3-5 and paragraphs[0024]-[0032]) .
     Response to Arguments
9.   Applicant's arguments filed 10-10-2022 have been fully considered but they are not persuasive. Applicant argued that Von Dach does not teach or suggest an “acoustic port comprises a first mating feature sealingly engagable with a detachable microphone, to fluidically couple the microphone “acoustic port comprises a first mating feature sealingly engagable with a detachable microphone, to fluidically couple the microphone| to the interior volume through the first mating feature.”(see the remarks page 6, 3rd paragraph).
   The examiner disagrees that argument respectfully. Von Dach disclose an ear cup (see fig. 1(26), fig.3) defining an interior volume(see fig. 3(42)) and configured to be positioned at least partially over an ear of a user, the ear cup including a shell(see fig.1( 26), fig. 3(40)), a cushion(see fig. 1(no shown)) and an acoustic port(see fig. 3(50, 12)) extending through the cushion, from an exterior to the interior volume of the ear cup(see fig. 3(see fig. 3(42)); wherein the acoustic port comprises a first mating feature(see fig. 3(34, 36)) sealingly  engagable with a detatchable microphone(see fig. 3(40)), fluidically couple the microphone to the interior volume through the first mating feature(see figs. 1, 3-5 and paragraphs[0024]-[0032]).
    On the other hand,  Rasmussen discloses a cushion (see fig. 1(9)) and an acoustic port(see fig. 1(11)) extending through the cushion, from an exterior to the interior volume of the ear cup(see figs. 1-5 and paragraphs [0063]-[0075]).  The combination meets the limitation as recited in claim 1.
claims 2-8 are rejectable at least on the basis of their dependence from amended independent claim 1. The rejection under 35 U.S.C. § 103(a) of claims 1-8 over Dach in view of Rasmussen should be maintained. 

                                 Double Patenting Rejections
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,617,333 and  applicant does not  filing of a terminal disclaimer and the double patenting rejection will be maintained.
                                          

                                                                 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure Kurth (US 2006/0137934) is cited to show other related the ACOUSTICALLY PROBED OVER-THE-EAR HEARING ASSESSMENT DEVICES AND METHODS.


11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 10-28-2022